Exhibit 10.1

 
CONSULTING AGREEMENT


This Consulting Agreement (this “Agreement”), effective as of April 9, 2008, is
entered by and between Theater Xtreme Entertainment Group, Inc, a Florida
corporation (the “Company”), and Draco Financial LLC, a Florida limited
liability company (“Consultant”) (together the “Parties”).


RECITALS


WHEREAS, Consultant has experience in the area of corporate finance, investor
communications, and financial and investor public relations;


WHEREAS, Consultant has been providing services to the Company since March 4,
2008 (the “Service Commencement Date”) without a written agreement; and


WHEREAS, the Company desires to formalize its existing business relationship
with the consultant and to enter an agreement to further engage the services of
Consultant to assist and consult with the Company in matters concerning
corporate finance, investor communications and public relations with existing
shareholders, brokers, dealers, and other investment professionals as to the
company’s current and proposed activities;


NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein set forth, and intending to be legally bound, the Company and
Consultant agree as follows:


1.  
Term of Consultancy. The Company engages Consultant to act in a consulting
capacity to the Company, and the Consultant agrees to continue providing
services to the Company until December 31, 2008 (the “term of this Agreement.”)

2.  
Duties of Consultant. The Consultant will generally provide the following
specified consulting services (the “Services”) through its officers and
employees during the term of this Agreement:



A.  
Advise and assist the Company in developing and implementing appropriate plans
and material for presenting the Company and its business plans, strategy and
personnel to the financial community, and creating the foundations for
subsequent financial public relations efforts;

B.  
Introduce the Company to the financial community;

C.  
With the cooperation of the Company, maintain an awareness during the term of
this Agreement of the Company’s plans, strategy, and personnel, as they may
evolve during such period, and advise and assist the Company in communicating
appropriate information regarding such plans, and personnel to the financial
community;

 
 
 

--------------------------------------------------------------------------------

 
D.  
Assist and advise the Company with respect to its (i) stockholder and investor
relations, (ii) relations with broker dealers, analysts and other investment
professionals, and (iii) financial and media public relations generally;

E.  
Perform the functions generally assigned to investor/stockholder relations
departments in major corporations, including responding to telephone and written
inquiries (which may be referred to the Consultant by the Company); assisting in
the preparation of press releases for the Company with the Company’s involvement
and approval for reviewing press releases, reports and other communications with
or to shareholders, the investment community, and the general public; advising
with respect to the timing, form, distribution, and other matters related to
such releases, reports communications, and consulting with respect to corporate
symbols, logos, names, the presentation of such symbols, logos, and names, and
other matter relating to corporate image.

F.  
Upon receipt of the Company’s approval, disseminate information (media kit)
regarding the Company to shareholders, broker’s dealers and other investment
community professionals and the general investing public.

G.  
Upon receipt of the Company’s approval, conduct meetings in person or by
telephone, with brokers, dealers, analysts, other investment professionals and
the general investing public.

H.  
At the Company’s request, review business plans, strategies, mission statements,
budgets, proposed transactions and other plans for the purpose of advising the
Company of the investment community implications thereof; and

I.  
Otherwise perform as the Company’s financial relations and public relations
consultant.



3.  
Allocation of Time and Energies. The Consultant will perform the Services in a
professional manner in accordance with accepted industry standards and in
compliance with applicable securities laws and regulations. Although no specific
hour-per-day requirement will be required, the parties acknowledge and agree
that a disproportionately large amount of the effort to be extended and the
costs to be incurred by the Consultant and the benefits to be received by the
Company are to be expected to occur upon and shortly after, and in any event,
within two months of the effectiveness of this Agreement. It is explicitly
understood that Consultants performance of its duties hereunder will in no way
be measured by the price of the Company’s common stock, nor the trading volume
of the Company’s common stock.

4.  
Remuneration. As full and complete compensation for the Consultant’s agreement
to perform the Services, the Company shall compensate the Consultant as follows:



 
 

--------------------------------------------------------------------------------

 
A.  
For undertaking this engagement and in full consideration of the services to be
provided by the Consultant hereunder and the services provided since the Service
Commencement Date, the Company agrees to issue and deliver to the Consultant a
“Commencement Bonus” payable in the form of 500,000 shares of restricted Common
Stock of the Company. This Commencement Bonus shall be issued to the Consultant
immediately following execution of the Agreement and shall, when issued to the
Consultant be fully paid and non assessable. The Company understands and agrees
that engagement and the Company derives substantial benefit from the execution
of this Agreement and the ability to establish its relationship with the
Consultant. The consideration issued as a Commencement Bonus, therefore,
constitutes payment for Consultant’s agreement to continue consulting with the
Company in accordance with the terms hereof.

B.  
All Common Stock issued pursuant to this Agreement shall be issued in the name
of Consultant.



5.  
Expenses. Consultant agrees to pay for all its expenses (phone, labor, etc.),
other than extraordinary items for which the Company will reimburse Consultant.
Such extraordinary items include travel and entertainment required by/or
specifically requested by the Company, luncheons or dinners for large groups of
investment professional, mass faxing to a sizable percentage of the Company’s
constituents, investor conference call, print advertisement in publications and
like expenses approved by the Company prior to its incurring an obligation for
reimbursement.

6.  
Indemnification. The Company agrees to indemnify and hold Consultant harmless
from and against any losses, damages, or liabilities related to or arising out
of Consultant’s engagement, and will reimburse Consultant for all reasonable
expenses (including reasonable counsel fees) as they are incurred by Consultant
in connection with investigating, preparing for, or defending any action or
claim related thereto, whether or not in connection with pending or threatened
litigation in which Consultant is a party. The Company will not, however, be
responsible for any actions, claims, liabilities, losses, damages, liabilities
related to, and other equitable considerations; provided, however, that in no
event shall the amount to be contributed by the Consultant exceed the amounts
actually received by Consultant. The foregoing shall be in addition to any
rights that Consultant may have at common law or otherwise and shall extend upon
the same terms to inure to the benefit or and director, officer, employee, agent
or controlling person Consultant.

7.  
Representations and Warranties.



A.  
The Company warrants and represents that all oral communications, written
documents or materials furnished to Consultant are accurate, and the Consultant
warrants and represents that all communications by Consultant with the public

 
 
 

--------------------------------------------------------------------------------

 

  with respect to the financial affairs, operations, profitability, and
strategic planning of the Company will be in accordance with information
provided to it by the Company. Consultant represents that it is not required to
maintain any licenses and registrations under federal or any state regulations
necessary to perform the services set forth herein. Consultant acknowledges that
to the best of its knowledge. Consultant and its officers and directors are not
the subject of any investigation, claim decree, or judgment involving any
violations of the SEC or securities laws.

 
B.  
Consultant represents and warrants to the Company that (i) Consultant is an
“accredited investor” as that term is defined in Rule 501 of Regulation D under
the Securities Act of 1933, as amended (the “Securities Act”), (ii) Consultant
has reviewed the reports and other information filed by the Company since June
30, 2006 with the Securities and Exchange Commission (the “SEC”), which are
available for review at www.sec.gov, and (iii) Consultant understands that the
Commencement Bonus shares have not been registered with the SEC and therefore
constitute restricted securities which may not be resold without registration
under the Securities Act or an exemption therefrom, and (iv) Consultant did not
learn of the opportunity to acquire the Commencement Bonus shares through any
form of general solicitation or general advertising.

8.  
Statues as Independent Contractor. Consultant’s engagement pursuant to this
Agreement shall be as independent contractor, and not as employee, officer or
other agent of the Company. Neither party to this Agreement shall represent or
hold itself out to be the employer or employee of the other. Consultant further
acknowledges the consideration provided herein above is a gross amount of
consideration and that the Company will not withhold from such consideration any
amount for payment of income taxes and such payments shall be made or provided
for by Consultant and the Company shall have no responsibility or duties
regarding such matters. Neither the Company nor the Consultant possesses the
authority to bind each other in any agreements without the express written
consent on the entity to be bound.

9.  
Waiver. The waiver by either party of a breach of any provision of this
agreement by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.

10.  
Notices. All notices, requests, and other communications hereunder shall be
deemed to be duly given if sent by U.S. mail, postage, prepaid, addressed to the
other party at the address set forth herein below:



Draco Financial
Theater Xtreme Entertainment Group
1101 N. Lake Destiny Rd.
250 Corporate Blvd
Suite 125
Suite E
Maitland, FL 32751
Newark, DE 19702
 
Attn: CFO



 
 

--------------------------------------------------------------------------------

 
Either party may change address to which notices for it shall be addressed by
providing notice of such change to other party in the manner set forth in this
paragraph.


11.  
Choice of Law, Jurisdiction, and Venue. This Agreement shall be governed by,
construed, and enforced in accordance with the internal laws of the State of
Florida, without giving effect to its conflict of laws choice of law principals.

12.  
The parties agree that all disputes between them of any nature whatsoever shall
be resolved in Orlando, FL via binding arbitrations before either the American
Arbitration Association (www.adr.org) or JAMS (www.jamsadr.org), whichever the
Company prefers. The arbitrator shall have the power to decide all matter,
including arbitrarily, but must decide all disputes in accordance with Florida
law. The Parties choose arbitration because it is usually faster and less
expensive than litigations, and it will allow the Parties to resolve their
disputes privately. The arbitrator shall allow limited discovery to allow the
Parties to present our respective cases, but shall be mindful of the Parties’
desire to avoid the expense of broad discovery typically allowed in litigation.

13.  
Complete Agreement. This Agreement contains the entire agreement of the parties
relations to the subject matter hereof. This Agreement and its terms may not be
changed orally but only by an agreement in writing signed by the party against
whom enforcement of any waiver, change, modification, extension, or discharge is
sought.



[SIGNATURE PAGE FOLLOWS]


 
 

--------------------------------------------------------------------------------

 






AGREED TO:






“The Company”
Theater Xtreme Entertainment Group, Inc.
     
Date:    4/9/2008
By:
/s/ Robert Oberosler
   
Robert Oberosler
   
Chairman and CEO
   
& Its Duly Authorized Officer
                 
“Consultant”
 Draco Financial, LLC.
     
Date:   4/9/2008
 By:
/s/ Rick Esquivel
   
Rick Esquivel, CEO
   
& Its Duly Authorized Officer



 

--------------------------------------------------------------------------------